18-853
    Williams v. Chuttey


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
    York, on the 16th day of April, two thousand nineteen.

    PRESENT:
                ROBERT A. KATZMANN,
                            Chief Judge,
                CHRISTOPHER F. DRONEY,
                RICHARD J. SULLIVAN,
                            Circuit Judges.
    _____________________________________

    WONDER WILLIAMS,

                                Plaintiff-Appellant,

                          v.                                                 No. 18-853

    BRIAN CHUTTEY, CAPTAIN, AUBURN
    CORRECTIONAL FACILITY, HAROLD
    GRAHAM, SUPERINTENDENT, AUBURN
    CORRECTIONAL FACILITY, ALBERT PRACK,
    DIRECTOR OF SPECIAL HOUSING,

                      Defendants-Appellees.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                           Wonder Williams, pro se, Marcy, NY.

    FOR DEFENDANTS-APPELLEES:                          Victor J. Paladino, Jennifer L. Clark,
                                                       Assistant Solicitors General, for Letitia A.
                                                       James, Attorney General of the State of New
                                                       York, Albany, NY.
        Appeal from a judgment of the United States District Court for the Northern District of New

York (Sharpe, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

        Appellant Wonder Williams, pro se, sued prison officials at the Auburn Correctional

Facility under 42 U.S.C. § 1983 for violating his due process rights. He alleges that he was denied

due process during a disciplinary hearing by a hearing officer who (1) denied his request to call

certain witnesses, (2) adjudged him guilty without sufficient evidence, (3) issued an inadequate

written disposition of the charges against him, and (4) prejudged the outcome of the proceeding. A

magistrate judge recommended that the district court grant summary judgment in favor of

defendants. The district court adopted the recommendation. We assume the parties’ familiarity with

the underlying facts, the procedural history of the case, and the issues on appeal.

        We review orders granting summary judgment de novo and determine whether the district

court properly concluded that there was no genuine dispute as to any material fact and that the

moving party was entitled to judgment as a matter of law. See Sousa v. Marquez, 702 F.3d 124, 127

(2d Cir. 2012).

        To make out a claim under § 1983 for denial of due process arising out of a disciplinary

hearing, a plaintiff must establish that he (1) possessed an actual liberty interest and (2) was

deprived of that interest without being afforded sufficient process. See Ortiz v. McBride, 380 F.3d

649, 654 (2d Cir. 2004). “To be actionable, the liberty interest must subject the prisoner to ‘atypical

and significant hardship . . . in relation to the ordinary incidents of prison life.’” Vega v. Lantz, 596

F.3d 77, 83 (2d Cir. 2010) (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)). Once a prisoner

makes a threshold showing of atypical and significant confinement, or where questions of fact exist

as to whether a prisoner was deprived of a liberty interest, the court should determine whether that


                                                   2
prisoner was afforded the minimum requirements of due process prior to that confinement. See

Wolff v. McDonnell, 418 U.S. 539, 557–58 (1974). While “due process protections afforded a prison

inmate do not equate to ‘the full panoply of rights’ due to a defendant in a criminal prosecution[,] .

. . an inmate is entitled to advance written notice of the charges against him; a hearing affording

him a reasonable opportunity to call witnesses and present documentary evidence; a fair and

impartial hearing officer; and a written statement of the disposition, including the evidence relied

upon and the reasons for the disciplinary actions taken.” Sira v. Morton, 380 F.3d 57, 69 (2d Cir.

2004) (quoting Wolff, 418 U.S. at 556).

           A. Denial of Witnesses

       The district court properly granted summary judgment to defendants with respect to

Williams’s claim that Captain Brian Chuttey improperly refused to testify as a witness. Prisoners

have the right to call witnesses during disciplinary hearings, but that right is not absolute. See

Holland v. Goord, 758 F.3d 215, 224-5 (2d Cir. 2014). Prison officials may refuse to call witnesses

for a variety of reasons, including that the proffered testimony is duplicative or irrelevant. Id. at

225.

       Chuttey’s refusal to testify in this case did not violate Williams’s due process rights. Chuttey

was not involved in the events giving rise to Williams’s disciplinary hearing. And although

Williams argues that Chuttey’s knowledge of Auburn’s institutional rules was relevant and that

Williams should have been permitted to call him as a witness to testify on certain legal questions,

Chuttey’s knowledge of the rules was not factual information relevant to the question of whether

Williams was guilty. See 7 N.Y.C.R.R. § 270.3(a) (“[D]isciplinary hearings serve the purpose of

determining allegations of rule violations contained in misbehavior reports[.]”).




                                                 3
           B. Sufficiency of the Evidence

       There was also sufficient evidence to find Williams guilty of the disciplinary charges. To

meet “the minimum requirements of procedural due process,” a prison disciplinary decision must

be “supported by some evidence in the record.” Superintendent v. Hill, 472 U.S. 445, 454 (1985)

(citation omitted). There is no requirement that courts reweigh evidence or examine the entire

record; instead, the relevant question is whether there is any reliable evidence in the record that

could support the conclusion reached by the disciplinary board. See id. at 455–56; Luna v. Pico,

356 F.3d 481, 488 (2d Cir. 2004).

       Here, Williams was charged with violating Rule 113.22, which prohibits an inmate from

“possess[ing] an article in an area where its use or possession i[s] prohibited,” and Rule 114.10,

which prohibits an inmate from “smuggl[ing] or attempt[ing] to smuggle . . . any item in or out of

the facility or from one area to another.” 7 N.Y.C.R.R. § 270.2. Under New York’s regulations, any

“attempts or conspiracies to violate institutional rules of conduct . . . will be punishable to the same

degree as violators of such rules.” Id. § 270.3(b). Attempt is defined as “[a]ny act which constitutes

a step in a course of conduct which would result in an act of misbehavior.” Id. § 270.3(b)(1). The

evidence at the hearing showed that Williams admitted having candy in his pockets after visiting

his locker. It further showed that a corrections officer found the candy when frisking Williams

before transporting Williams back to his cell in the SHU. Accordingly, Williams still had candy in

his pockets after visiting his locker and when he was about to be taken to his cell.

       Williams argues there was insufficient evidence to support the Rule 114.10 charge because

he was still within the SHU “area” of the prison when he had the candy and he would have remained

in the same “area” when taken to his cell. But Williams cites no support for this construction of the

smuggling rule, and New York courts have upheld similar smuggling charges where prisoners have

kept items on their person that they had been authorized to have only in a specific location. Cf.


                                                  4
Micolo v. Annucci, 140 A.D.3d 1442, 1442–43 (N.Y. App. Div. 2016) (affirming against a

procedural challenge a smuggling charge where prisoner was found with medication that he was

supposed to have consumed earlier in the day at the medical window).

           C. Sufficiency of the Written Disposition

       Williams’s argument that the written disposition failed to specifically address his Rule

113.22 charge is similarly meritless. Although the disposition must include the evidence the

factfinder relied on and the reasons for the disciplinary action so that there is a written record of the

proceedings for future review or litigation, see Wolff, 418 U.S. at 564-65, here, the written

disposition sufficiently addressed Williams’s charges by making clear that the act of smuggling and

possessing items in unauthorized areas of the SHU is a serious infraction and that the evidence

supported a finding that Williams had done this.

           D. Impartial Hearing Officer

       Williams also challenges Chuttey’s impartiality. “An inmate subject to a disciplinary

hearing is entitled to an impartial hearing officer.” Allen v. Cuomo, 100 F.3d 253, 259 (2d Cir.

1996). “[I]t is axiomatic that a prison disciplinary hearing in which the result is arbitrarily and

adversely predetermined violates this right.” Francis v. Coughlin, 891 F.2d 43, 46 (2d Cir. 1989).

Here, Williams points to inappropriate statements that Chuttey allegedly made regarding

Williams’s likelihood of prevailing in his disciplinary hearing. But these statements are not

sufficient to establish that Chuttey prejudged Williams’s case, since Williams conceded the factual

predicates of his offense at the outset of the proceedings, see Tier III Hearing of Wonder Williams

at 13, Ex. B, Dkt. 34-6 (“[T]hey calling something contraband that saying I was unauthorized to

have something that was contraband when I was authorized to have some contraband.”); id. (“I was

authorized to have the item.”); id. at 20 (agreeing that the allegations were accurate), and the

inappropriate comments Chuttey allegedly made occurred during an adjournment after Williams’s


                                                   5
concession on October 26, 2012, see Williams Aff. ¶ 31, Dkt. 40-1 (stating that “during the hearing”

on October 26, “the tape was cut off . . . [and] Chuttey informed me that he already had his mind

set to determine me guilty”); Tier III Hearing at 27 (ordering adjournment at the end of the October

26 hearing after Williams testified). Because, at the time of Chuttey’s alleged comments, Williams

had already made clear that his defense was not based on a factual dispute but on his interpretation

of the prison rule, Chuttey could not arbitrarily and adversely prejudge the evidence. Thus, this

argument is also meritless.

       We have reviewed the remainder of Williams’s arguments and find them to be without

merit. For the foregoing reasons, the judgment of the district court is AFFIRMED.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk of Court




                                                6